Title: To Thomas Jefferson from Jacob Wagner, with Notes for a Reply, 5 October 1804
From: Wagner, Jacob
To: Jefferson, Thomas


               

                  
                     5 Oct. 1804
                  
               
               A blank temporary common for this office was sent to the Southward before the last session of Congress, which was returned with Mr. Chambers’ name after the adjournment. As therefore this will be the second temporary common for the same person and office, qu. how far constitutional?
               
                  J.W.
               
               
                  [In TJ’s hand:]
                  
                  Kirby’s lre of Feb. 5. gives reason to suppose that Chambers’s commn was dated & delivered soon after the 26th. of Jan. 1804. that was not known here till Apr. 9. and Congress was then risen. they rose Mar. 27. the first commission was vicious because granted during the session of Senate without their approbn. but this was unavoidable. the best remedy is to revoke that commn by dating a 2d. commn the day after the rising of Congress the act having expressly authorised the appointmt by the President during the recess of Senate. the defect of authority will thus be thrown on the interval between Jan. 26. & Mar. 28. within which little or nothing was done
               
            